


EXHIBIT 10.1


Fidelity National Financial Ventures
 
Notice of Investment Success Incentive Award




You (the “Grantee”) have been granted the following Fidelity National Financial
Ventures Investment Success Incentive Award (the “Award”) pursuant to the
Amended and Restated Fidelity National Financial, Inc. 2005 Omnibus Incentive
Plan (the “Plan”):




Name of Grantee:
 
Effective Date of Grant:
July 21, 2014
Liquidity Events:
See Appendix A
Share of ROI Incentive Pool
[•]%





By your signature and the signature of the Company’s representative below, you
and Fidelity National Financial, Inc. (the “Company”) agree and acknowledge that
the Award is granted under and governed by the terms and conditions of the Plan,
this Notice of Investment Success Incentive Award (including Appendix A, the
“Notice”) and the Investment Success Incentive Award Agreement (the “Award
Agreement”), which are incorporated herein by reference, and that you have been
provided a copy of the Plan, the Notice and the Award Agreement.


Grantee:                        Fidelity National Financial, Inc.




By:                             By: __________________________
Print Name: [•]                        Print Name: [•]
Date: September [•], 2014                    Its: [•]
Address:     [•]    






--------------------------------------------------------------------------------




Appendix A
Overview and Purpose
of the Award
The Award is a performance-based, cash incentive award that provides the Grantee
the opportunity to share in the Company’s “ROI” (as defined below) with respect
to its interests in the following entities:
•
Remy International, Inc. (“Remy”)

•
American Blue Ribbon Holdings, LLC (“ABRH”)

•
J. Alexander’s Holdings LLC (“J. Alexander’s”)

•
Ceridian HCM, Inc. (“Ceridian”)

•
Comdata Inc. (“Comdata”) and

•
Digital Insurance, Inc. (“Digital Insurance”).

Each of the foregoing entities is referred to herein as a “Portfolio Company”
and, together, they are referred to as the “Portfolio Companies.” The shares or
membership interests (as applicable) held by the Company in the Portfolio
Companies (and any securities into which or in exchange for which such shares or
membership interests are converted or exchanged in connection with a
recapitalization, share exchange, merger, reorganization, equity restructuring
or other similar transaction, as well as any additional securities issued to the
Company in respect of such shares or membership interests (including, by way of
example, stock dividends or shares of a Portfolio company’s subsidiary issued to
the Company in a spin off)) are referred to herein as the “Securities”).
To the extent a “Liquidity Event” (defined below) occurs with respect to a
Portfolio Company between July 1, 2014 and December 31, 2018 (the “Performance
Period”), ten (10%) percent of any ROI relating to such Liquidity Event
(calculated as described below) will be credited to a notional incentive pool
established for purposes of this program (the “ROI Incentive Pool”), and, to the
extent the other “Payment Conditions” (described below) are satisfied, the
Grantee will be entitled to receive a payment based on the Grantee’s Share of
the ROI Incentive Pool (as reflect on the first page of the Notice).
The purpose of the Award is to help the Company maximize its ROI with respect to
the Portfolio Companies by aligning a portion of the Grantee’s long-term
incentive compensation with the Company’s ROI relating to each Portfolio
Company. The Award is also designed to aid in retention of the Grantee by
imposing service-based vesting conditions on payments under the Award.
Liquidity Events
Payments will only be made under the Award if a “Liquidity Event” occurs during
the Performance Period (and the other conditions described herein are
satisfied). For purposes of the Award, a “Liquidity Event” means (a) a Public
Offering (defined below) of the Securities of a Portfolio Company, (b) a sale or
other disposition of the Securities of a Portfolio Company (whether pursuant to
a merger or other transaction) in connection with which consideration (whether
cash or securities) is received or receivable by the Company, (c) a spin off,
split off or similar transaction in connection with which the Company’s
stockholders receive Securities of a Portfolio Company, (d) a disposition of all
or substantially all of the assets of a Portfolio Company in connection with
which proceeds from such sale or disposition are paid or payable to the Company,
(e) a recapitalization of a Portfolio Company in connection with which an
extraordinary dividend or return of capital is paid to the Company (provided the
amount of such extraordinary dividend or return of capital exceeds the “Base
Value” (as defined below) of the Securities), (f) any other transaction or event
(other payment of ordinary dividends) in connection with which the ROI on the
Portfolio Company investment can be determined by third party observable
measures (such as a public stock price) or (g) a Change in Control that occurs
on or after July 1, 2015.
For purposes of the Award, the term “Public Offering” means an initial public
offering or any subsequent public offering of the Securities of a Portfolio
Company pursuant to a registration statement under the Securities Act of 1933,
as amended, which public offering has been declared effective by the Securities
and Exchange Commission (or, in the case of an Up-C or similar structure, such
an initial public offering of the securities of an affiliate of the Portfolio
Company). If the Company retains any Securities in a Portfolio Company following
a Public Offering of such Portfolio Company’s Securities, a subsequent Liquidity
Event may occur with respect to such retained Securities; provided, however,
that the Base Amount of such retained Securities shall be increased at the time
of the Public Offering to equal the value of the Securities at the time of the
Public Offering (with such value determined as described below under “ROI”), so
that no amount is credited or paid twice on the same ROI.
For the avoidance of doubt, a Liquidity Event described above shall be deemed to
occur whether or not (i) the Company has disposed of its Securities in
connection with such Liquidity Event (ii) the Company is subject to a lockup or
other restriction on transfer or disposition of the Securities (provided that
such restriction on transfer or disposition is temporary) and/or (iii) the




--------------------------------------------------------------------------------




consideration (or part of the consideration) payable to the Company is subject
to contingencies (including, by way of example, a transaction in which part of
the transaction consideration is contingent upon an earnout and/or held in
escrow to satisfy indemnity claims).
ROI
For purposes of the Award, “ROI” means the excess, if any, of “A” over “B,”
•
where “A” equals, as the case may be, (i) the amount of cash (or Fair Market
Value of security or other property) received or receivable by the Company in
connection with a Liquidity Event (other than a Public Offering, a spin off,
split off or similar transaction in connection with which the Company’s
stockholders receive Securities of a Portfolio Company, or a Change in Control),
(ii) in the case of a Public Offering, the fair market value (determined as
described below) of the Securities of the Portfolio Company with respect to
which the Public Offering is occurring that are held (directly or indirectly) by
the Company immediately before the Public Offering, (iii) in the case of a spin
off, split off or similar transaction in connection with which the Company’s
stockholders receive Securities of a Portfolio Company, the fair market value
(determined as described below) of the Securities of the Portfolio Company with
respect to which the spin off, split off or similar transaction is occurring
that are held (directly or indirectly) by the Company immediately before the
spin off, split off or similar transaction (regardless of the number of such
Securities actually distributed to the Company’s stockholders), and (iv) in the
case of a Change in Control that constitutes a Liquidity Event, the fair market
value (determined as of immediately before the Change in Control) of the
aggregate of the Company’s investments in the Portfolio Companies held (directly
or indirectly) by the Company immediately before the Change in Control, in each
case, together with the amount of cash (other than ordinary dividends) and the
Fair Market Value of securities or other property received during the
Performance Period and prior to the Liquidity Event (to the extent not
previously taken into account under the Award) for or with respect to the
Securities of the Portfolio Company with respect to which the Liquidity Event
occurs, including, by way of example, extraordinary dividends or returns of
capital that do not constitute Liquidity Events, and

•
“B” equals the Base Amount (as defined below) of the Securities with respect to
which the Liquidity Event occurs.

Except as otherwise provided below in this paragraph, to the extent a sale
occurs with respect to less than all of the Securities of a Portfolio Company
then held (directly or indirectly) by the Company, ROI shall be measured solely
with respect to the Securities that are sold. For example, if the Company sells
50% of the total Securities it holds in a Portfolio Company, ROI shall be based
on the excess, if any, of the consideration received or receivable with respect
to the sold Securities, over the portion of the Base Amount allocable to such
sold Securities. In the case of a Public Offering or a spin off, split off or
similar transaction, the Liquidity Event shall be treated as occurring with
respect to all of the Securities of the Portfolio Company held by the Company
immediately before such event or transaction. In the case of a Change in Control
that occurs on or after July 1, 2015, the Liquidity Event shall be treated as
occurring with respect to the aggregate of the Company’s investments in the
Portfolio Companies held by the Company immediately before the Change in
Control.
To the extent any consideration receivable by the Company for or in respect of
Securities in connection with a Liquidity Event is subject to contingencies or
the payment of such consideration is delayed (including, by way of example,
pursuant to an earnout or indemnity escrow), the maximum amount that could be
received by the Company shall be treated as received or receivable when
calculating ROI; provided, however, that the Committee may, through its exercise
of negative discretion, determine whether and to what extent such consideration
should not be so taken into account when calculating ROI (or, alternatively, the
extent to which any crediting of the ROI Incentive Pool and/or the Grantee’s
Award Account should, instead, be banked (as described below)), taking into
account, among other factors, the likelihood that such amounts will be realized
by the Company.
Fair Market Value
In the case of a Public Offering, the fair market value of the Securities of the
Portfolio Company with respect to which the Public Offering is occurring shall
be based on the implied value of the Portfolio Company’s Securities held by the
Company immediately before the Public Offering (based on the volume weighted
average trading price of the securities offered in the Public Offering over the
first three trading days following the Public Offering) and shall include the
aggregate fair market value of all of the Securities of the applicable Portfolio
Company then held (directly or indirectly) by the Company, regardless of whether
and when the Company sells such Securities in the Public Offering and regardless
of whether the Company is subject to a lockup or other restriction on transfer
or disposition of the Securities (provided that such restriction on transfer or
disposition is temporary); provided, however, that the Committee may, through
its exercise of negative discretion, determine whether and to what extent such a
lockup or other restriction on transfer or disposition should reduce the amount
taken into account when calculating ROI (or, alternatively, the extent to which
any crediting of the ROI Incentive Pool and/or the Grantee’s Award Account
should, instead,




--------------------------------------------------------------------------------




be banked (as described below)). For example, if (x) the Portfolio Company has
10 million shares of common stock outstanding immediately following the Public
Offering, (y) the Company owns 4 million shares (40%) immediately prior to the
Public Offering, with a Base Amount of $100 million, and (z) the volume weighted
average trading price of the Portfolio Company’s securities offered in the
Public Offering over the first three trading days following the Public Offering
is $35.00, the implied fair market value of the Portfolio Company would be $350
million and the resulting ROI would be $40 million ($140 million (40% of $350
million), less the $100 million Base Amount), subject to the Committee’s
authority to reduce such ROI in its sole discretion.
In the case of a spin off, split off or similar transaction in connection with
which the Company’s stockholders receive Securities of a Portfolio Company, the
fair market value (determined as described below) of the Securities of the
Portfolio Company with respect to which the spin off, split off or similar
transaction is occurring will be based on the implied value of all of the
Portfolio Company’s Securities held by the Company immediately before the spin
off, split off or similar transaction (based on the volume weighted average
trading price of the Portfolio Company’s Securities over the first three trading
days following the spin off, split off or similar transaction).
In the case of a Change in Control that constitutes a Liquidity Event, the fair
market value (determined as of immediately before the Change in Control) of the
aggregate of the Company’s investments in the Portfolio Companies held (directly
or indirectly) by the Company immediately before the Change in Control will be
determined in the case of (x) publicly-traded Securities, based on the volume
weighted average trading price of the Securities over the first three trading
days preceding the Change in Control and (y) Investments or Securities that are
not publicly traded, based on the Fair Market Value of such Securities as
determined in good faith by the Committee before the Change in Control.
Without limiting the foregoing, the Committee may, in its sole and absolute
discretion, exclude from any ROI calculation any amounts to the extent it
determines that inclusion of such amounts would be inconsistent with the spirit
and intent of the Award or for any other reason. The Committee’s determination
of ROI shall be final and binding.
Base Amounts
For purposes of the Award, the values of the Securities held by the Company in
each of the Portfolio Companies as of July 1, 2014 (the “Base Amounts”) are as
follows:
•
Remy: $374,300,000

•
ABRH: $314,300,000

•
J. Alexander’s: $115,400,000

•
Ceridian: $329,800,000

•
Comdata: $160,200,000

•
Digital Insurance: $70,800,000

Crediting of ROI Incentive Pool
Promptly following each Liquidity Event that occurs during the Performance
Period, ten (10%) percent of any ROI attributable to the Liquidity Event will be
credited to the ROI Incentive Pool, subject to the Committee’s discretion to
reduce, eliminate or bank (as described below) such amounts.
Crediting of Grantee’s Award Account
Simultaneous with the crediting of the ROI Incentive Pool, the Company will also
credit (separately with respect to each Liquidity Event) to a bookkeeping
account in the Grantee’s name (the “Grantee’s Award Account”) an amount equal to
(i) [INSERT SHARE OF ROI INCENTVIE POOL] of the amount credited to the ROI
Incentive Pool with respect to the Liquidity Event; provided, however, that
pursuant to Section 4.2 of the Plan, no more than $25,000,000 will be credited
to the Grantee’s Award Account pursuant to the Award. Unless otherwise
determined by the Committee, if, after the Effective Date of Grant, the Grantee
receives any additional Investment Success Incentive Awards relating to one or
more of the Portfolio Companies and measuring ROI over one or more overlapping
time periods, to avoid duplication, the amount(s) that would otherwise be
credited with respect to such Portfolio Company or Portfolio Companies to the
Grantee’s award account under such additional award(s) will be reduced so that
the Grantee does not receive a credit under more than one award for the same
ROI. For purposes of the prior sentence, to the extent a measurement period in a
subsequent award includes some, but not all, of the same days included in a
Measurement Period under the Award (any such days not covered by both
measurement periods, a “Non-Overlapping Period”), no reduction to the amount
credited under a subsequent award shall be made with respect to ROI attributable
to the Non-Overlapping Period.
The ROI Incentive Pool and the Grantee’s Award Account are notional bookkeeping
accounts only and are used solely to determine the amounts that may become
payable to the Grantee and, in the case of the ROI Incentive Pool, all
participating employees. Any




--------------------------------------------------------------------------------




rights arising under the Award are unfunded and unsecured and may not be
transferred, alienated, assigned, pledged, hypothecated or encumbered, in any
way. At any time prior to a Change in Control, the Committee may, in its
discretion, reduce the amounts credited to the ROI Incentive Pool and/or the
Grantee’s Award Account. Reasons for such reduction may include, without
limitation, realization upon the sale of a Portfolio Company of gain that is
less than the ROI upon which a prior credit or payment was made under the Award.
Banked Amounts
To the extent the Committee, through its exercise of negative discretion,
chooses to reduce or eliminate any amount that would otherwise be contributed to
the ROI Incentive Pool and/or the Grantee’s Award Account, the Committee may
either declare that the amount not contributed or paid due to such exercise of
negative discretion shall be (a) forfeited and no longer available for future
crediting to the Grantee’s Award Account (in which case such amount (and the ROI
to which it relates) shall be treated as if credited, and the amount that would
have been paid with respect thereto shall be treated as if paid, for purposes of
determining the amount to be credited upon a future Liquidity Event relating to
the same Portfolio Company)), or (b) credited to the Grantee’s Award Account,
but not paid when it otherwise would have been paid (any such credited, but not
paid amount, a “Banked Amount”), in which case, except as provided in Section 3
of the Award Agreement, such Banked Amount shall remain in the Grantee’s Award
Account until the Committee determines in its sole discretion that the Banked
Amount will be forfeited or paid to the Grantee, which may include a subsequent
Liquidity Event or such other date or event selected by the Committee. Except as
otherwise provided in Section 3 of the Award Agreement, upon a termination of
the Grantee’s employment for any reason, any Banked Amounts in the Grantee’s
Award Account shall immediately be forfeited and the Grantee shall no longer
have any rights with respect thereto. Banked amounts shall not accrue interest
or other earnings. At any time prior to a Change in Control, the Committee may,
in its discretion, reduce or eliminate a Grantee’s Banked Amount.
Payment
Except as provided above with respect to payment of Banked Amounts, to become
entitled to a payment under the Award, (a) a Liquidity Event must occur, (b) ROI
must be generated by the Liquidity Event, and (c), except as otherwise provided
in Section 3 of the Award Agreement, the Grantee must have remained continuously
employed with the Company or a Subsidiary through the payment date (together,
the “Payment Conditions”).
If all of the Payment Conditions are satisfied, then, subject to any exercise of
negative discretion by the Committee to reduce, eliminate or bank the amounts
otherwise payable with respect to such Liquidity Event, as soon as practicable
following the Committee’s determination (and in the case of an Award intended to
qualify as performance-based compensation for purposes of Code Section 162(m),
following the Committee’s written certification) of the ROI, the amount credited
to the Grantee’s Award Account with respect to such Liquidity Event shall be
paid to the Grantee in a lump sum cash payment, less applicable tax
withholdings.
Annual Incentives
USE THE FOLLOWING EXCEPT FOR FOLEY AGREEMENT:
If the sum of the amounts paid to the Grantee in a calendar year pursuant to the
Award and any other Investment Success Incentive Awards granted after the
Effective Date of Grant is greater than fifty (50%) percent of the Grantee’s
regular annual cash incentive relating to the same calendar year (payable in the
following calendar year), then, unless otherwise determined by the Committee,
the Grantee’s regular annual cash incentive shall be reduced by fifty (50%)
percent. Notwithstanding anything contained in any other plan or agreement to
the contrary, the Grantee shall not be permitted to defer under any elective
nonqualified deferred compensation plan any regular annual cash incentive that
could be reduced pursuant to the preceding sentence.
USE THE FOLLOWING FOR FOLEY AGREEMENT:
If the sum of the amounts paid to the Grantee in a calendar year pursuant to the
Award and any other Investment Success Incentive Awards granted after the
Effective Date of Grant is greater than the Grantee’s regular annual cash
incentives provided by the Company and Fidelity National Financial Ventures, LLC
with respect to the same calendar year (payable in the following calendar year),
then, unless otherwise determined by the Committee, such regular annual cash
incentives shall not be paid. Notwithstanding anything contained in any other
plan or agreement to the contrary, the Grantee shall not be permitted to defer
under any elective nonqualified deferred compensation plan any regular annual
cash incentive that could be eliminated pursuant to the preceding sentence.






--------------------------------------------------------------------------------




Fidelity National Financial, Inc.
Investment Success Incentive Award Agreement


SECTION 1.
GRANT OF AWARD



(a)Award. On the terms and conditions set forth in the Notice of Investment
Success Incentive Award (including Appendix A, the “Notice”) and this Investment
Success Incentive Award Agreement (the “Award Agreement”), the Company grants to
the Grantee on the Effective Date of Grant the Award set forth in the Notice.
The Award represents the right to receive one or more cash payments in
accordance with Appendix A if the conditions set forth in Appendix A and the
Award Agreement are satisfied.


(b)Plan and Defined Terms. The Award is granted pursuant to the Plan, and shall
be considered an “Other Award” for purposes of the Plan. Except as expressly
provided otherwise herein, all applicable terms, provisions, and conditions set
forth in the Plan and not set forth herein are hereby incorporated by reference
herein. All capitalized terms that are used in the Notice or the Award Agreement
and not otherwise defined therein or herein shall have the meanings ascribed to
them in the Plan.


SECTION 2.TERMINATION OF EMPLOYMENT


If the Grantee’s employment with the Company and all Subsidiaries is terminated
for any reason, including death or Disability, the Award shall immediately be
forfeited and the Grantee shall not be entitled to any further payments with
respect to the Award. For purposes of the Award, references to employment shall
be read to mean employment and/or provision of substantial services as a member
of a board of directors or board of managers of the Company or a Subsidiary, and
termination of employment (and similar terms) shall mean termination of
employment and service in all such capacities. Transitioning from an employment
to a board of directors or board of managers position, or from a board of
directors or board of managers position to an employment position, shall not
constitute a termination of employment provided the Grantee is providing
substantial services in all such capacities.
SECTION 3.
CHANGE IN CONTROL



If a Change in Control occurs on or after July 1, 2015, and the Grantee has
remained continuously employed with the Company or a Subsidiary through the date
of the Change in Control, a Liquidity Event shall be deemed to have occurred as
of the date of the Change in Control and ROI shall be calculated with respect to
the aggregate of the Company’s investments in the Portfolio Companies held by
the Company as of immediately before the Change in Control, with such ROI
calculation to be made in accordance with Appendix A (without regard to the
provisions in Appendix A that authorize the Committee to reduce, eliminate or
bank amounts in determining ROI). To the extent there is any such ROI recognized
in connection with the Change in Control, the Grantee shall be entitled to
receive a lump sum cash payment if the Grantee either remains employed with the
Company or a Subsidiary through the payment date or is terminated without
“Cause” (as defined below) on or before the payment date. The amount of the
payment shall equal the sum of the amount determined in accordance with Appendix
A as a result of the Change in Control, together with any Banked Amounts that
were unpaid as of the date of the Change in Control, less applicable tax
withholdings. The payment shall occur at, or promptly (and in all events within
10 days) following, the closing of the Change in Control. Notwithstanding
anything to contrary in the Plan, the Notice or the Award Agreement, if a Change
in Control occurs on or after July 1, 2015, the Committee may not reduce or
eliminate (through the exercise of negative discretion or otherwise) any amounts
that are determined to be payable pursuant to the terms of Appendix A (without
regard to the provisions in Appendix A that authorize the Committee to reduce,
eliminate or bank amounts in determining ROI) in connection with the Change in
Control or any Banked Amounts. A Change in Control occurring before July 1, 2015
will not constitute a Liquidity Event.
For purposes hereof, the term “Cause” shall have the meaning set forth in the
Grantee’s employment or similar agreement with the Company or a Subsidiary or,
in the absence thereof, shall mean a termination by the Company or a Subsidiary
based upon the Grantee’s: (i) persistent failure to perform duties consistent
with a commercially reasonable standard of care (other than due to a physical or
mental impairment or due to an action or inaction directed by the Company or a
Subsidiary); (ii) willful neglect of duties (other than due to a physical or
mental impairment or due to an action or inaction directed by the Company);
(iii) conviction of, or pleading nolo contendere to, criminal or other illegal
activities involving dishonesty; (iv) material breach of a material agreement
with the Company or a Subsidiary; or (v) failure to materially cooperate with or
impeding an investigation authorized by the Board.








--------------------------------------------------------------------------------




MISCELLANEOUS PROVISIONS
(a)Tax Withholding. The Company or any Subsidiary of the Company shall have the
power and right to deduct or withhold, or require the Grantee to remit to the
Company, an amount sufficient to satisfy any federal, state and local taxes
(including the Grantee’s FICA obligations) required by law to be withheld with
respect to the Award.


(a)Ratification of Actions. By accepting the Award Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan, the Notice or the Award Agreement by the
Company, the Board or the Committee.


(a)Notice. Any notice required by the terms of the Award Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.


(b)Choice of Law. The Award Agreement and the Notice shall be governed by, and
construed in accordance with, the laws of Florida, without regard to any
conflicts of law or choice of law rule or principle that might otherwise cause
the Plan, the Award Agreement or the Notice to be governed by or construed in
accordance with the substantive law of another jurisdiction.


(c)Modification or Amendment. Except as otherwise provided in Section 4(k) of
the Award Agreement, the Notice and the Award Agreement may only be modified or
amended by written agreement executed by the parties hereto.


(d)Severability. In the event any provision of the Award Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the Award Agreement, and the Award Agreement shall
be construed and enforced as if such illegal or invalid provision had not been
included.
(e)Compensation under Other Arrangements. Amounts earned with respect to the
Award shall not be included in any calculation of severance or change in control
benefits or payments under any employment agreement or other compensatory
arrangement.


(f)References to Plan and Headings. All references to the Plan shall be deemed
references to the Plan as may be amended from time to time. Headings in the
Notice and Award Agreement are for convenience and shall not in any way affect
the meaning or interpretation of any of the provisions hereof.


(g)Entire Agreement. The Notice (including Appendix A) and the Award Agreement
are the entire agreement between the Company and the Grantee relating to the
subject matter thereof and hereof and supersede all prior agreements and
understandings (including verbal agreements) between the Company and the Grantee
relating to such subject matter.


(h)Clawback. All amounts paid under the Award shall be subject to the Company’s
policy regarding clawback of incentive compensation, as such policy may be
amended from time to time.


(i)Section 409A Compliance. It is intended that the Award qualify as a
“short-term deferral” for purposes of Section 409A and shall be interpreted
accordingly; provided, however, that (i) to the extent it is determined that the
Award is subject to Section 409A, it is intended that the Award comply with the
requirements of Section 409A, and the Plan, the Notice and the Award Agreement
shall be interpreted accordingly and any provision thereof or hereof that would
cause the Award to fail to comply with Section 409A will have no force or effect
until amended to comply therewith (which amendment may be made without the
Grantee’s consent and may be retroactive to the extent permitted by Section
409A) and (ii) the Company will consult with the Grantee in good faith regarding
the implementation of the provisions of this Section 4(k). The Grantee shall not
be entitled to indemnification or other reimbursement for any taxes or other
expenses incurred as a result of the applicability of Section 409A to the Award
and neither the Company nor any of its employees or representatives shall have
any liability to Grantee with respect to Section 409A.




